PER CURIAM.
Wilmer Ray Adkinson appeals a final judgment entered after remand for resentencing. Adkinson v. State, 590 So.2d 480 (Fla. 1st DCA1991). Adkinson contends that the circuit court erred in imposing departure sentences after remand in circuit cases 90-84 and 90-61 without contemporaneously pro*127viding written reasons for departure, citing Ree v. State, 565 So.2d 1329 (Fla.1990). The state properly concedes error.
Accordingly, we vacate Adk&son’s sentences in circuit cases 90-84 and 90-61 and remand “for resentencing with no possibility of departure from the guidelines.” Owens v. State, 598 So.2d 64, 64 (Fla.1992).
AFFIRMED in part; REVERSED and REMANDED in part.
ZEHMER, C.J., and JOANOS and MICKLE, JJ., concur.